ORDER

PER CURIAM.
Petitioner, Mason Sign Company, Inc., appeals from a judgment affirming the decision of the City Council of the City of Breekenridge Hills denying petitioner’s applications for a merchant’s license.
The City of Breekenridge Hills has filed a Motion to Enforce Settlement based on letters exchanged by counsel for the parties while this case has been on appeal. We have reviewed the letters and conclude that promises and performances set out *435therein are too uncertain and conditional to bind the parties to a settlement. See Donley v. Parker, 833 S.W.2d 480, 481 (Mo.App.1992). The motion to enforce settlement is denied.
The decision of the City Council is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).